Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Annette Cummings sought judicial review of a decision by the General Counsel of the National Labor Relations Board. Finding that it did not have subject matter jurisdiction to review prosecutorial decisions of the Board’s General Counsel, the district court dismissed the action. Cummings appeals this order and a subsequent order denying reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Cummings v. NLRB, No. 1:16-cv-00216-RDB (D. Md. June 28, 2016; Oct. 20, 2016). We grant Cummings leave to proceed in forma pauperis, but deny her motion for discovery. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED